On behalf of the Royal Government of Cambodia and on my own behalf, I congratulate you, Mr. Lajčák, on your election as President of the General Assembly at its seventy-second session. I would also like to take this opportunity to thank your predecessor, Mr. Peter Thomson of Fiji. for his commitment and dedication to the work of the previous session.
I join previous speakers in expressing my deepest condolences and sympathy to the victims of the earthquake in Mexico and their families.
My delegation finds the theme of this session of the General Assembly extremely relevant. It appropriately sums up the six overarching priorities of the presidency, which respond to the global megatrends currently facing our world. The interaction between population growth, massive migration movement, climate change and food insecurity renders these megatrends all the more worrisome.
Similarly, the same forces of globalization that in the past have made us so interdependent are exposing deep flaws in the existing international order. A quarter century after the end of the Cold War, the world has become, by many measures, more complex and challenging than ever before. Today, our world is increasingly multipolar, which creates chaos and turbulence as the competition between the major Powers becomes more confrontational. We are more interdependent but more unequal; we are more prosperous and yet millions are still afflicted with poverty. All these factors have contributed to a sense of a world out of balance, and that is the paradox that defines our world today.
While we share the deep concern about the situation on the Korean peninsula, we appeal to all the parties concerned to exercise the utmost restraint to avoid provocative activities and remain committed to peaceful and constructive dialogue so as to defuse tension and promote trust and confidence in the region.
Another factor destabilizing collective security is the unilateral and illegal embargo on Cuba. We ask that this violation of international law be brought to an end.
While it is true that globalization and technological progress have dramatically increased global trade and wealth all over the world, it is equally true that they have been factors in the increases we are seeing in inequality, social tensions and, sometimes, conflicts. To a large extent, those fragilities are responsible for many of today’s conflicts and threats.
One of those threats is terrorism, from which no country is spared. Defeating that transnational threat requires a firm global resolve to comprehensively address it in all its forms, starting with the symptoms and root causes of radicalization and confronting the issues of foreign fighters and financing for terrorism and other forms of support.
Let me touch on two topics of relevance to the theme of this session of the General Assembly, the 2030 Agenda for Sustainable Development and climate change.
The 2030 Agenda is inextricably linked to many of the issues that perturb the world today, the most pressing being climate change, which is not only a direct threat in itself but is also a multiplier of many other threats — from poverty, diseases and food insecurity to mass migrations and regional conflicts. In our view, climate change is a global human security issue that presents a serious and unprecedented threat to global peace and security more generally.
Cambodia is regularly ranked among the top 10 most vulnerable countries globally, with extreme weather events damaging our infrastructure, severely affecting agriculture, disrupting economic activities and hampering crucial social services for our vulnerable groups. While our contribution to climate change is negligible and our domestic resources quite limited, we have nonetheless made clear commitments to low- carbon development and look forward to developing partnerships with other progressive nations that are committed to addressing this formidable challenge cooperatively and fairly. I am pleased to note that the Paris Agreement on Climate Change acknowledges the principle of common but differentiated responsibilities, meaning that they are based on countries’ respective capabilities and varying national conditions. Indeed, the 2030 Agenda is our boldest agenda for humankind and it is aimed at fostering fair globalization.
Cambodia has demonstrated its commitment to sustainable development over the past two decades. Specifically, our target of reducing the poverty rate to 19.5 per cent by 2015 was achieved ahead of schedule. We have received a United Nations award for halving hunger before the deadline. Cambodia is also among the top seven performers globally for its improvements in the Human Development Index between 1990 and 2015.
26/27 17-29722 With regard to peace and security, Cambodia is proud of its unwavering commitment to United Nations peacekeeping efforts. More than two decades ago Cambodia received United Nations Blue Berets deployed on their peacekeeping mission. Since 2006, we have dispatched more than 4,700 troops to take part with great and commendable success in United Nations peacekeeping missions in a number of hotspots in the world, such as the Sudan, South Sudan, Lebanon, the Central African Republic, Chad, Syria and Mali.
As all delegations know, peacekeeping operations are not without security risks. Peacekeepers continue to come under attack from armed groups and increasingly from terrorists. In May, rebel ambushes in the Central African Republic killed and wounded our Cambodian peacekeepers. Let us pay tribute to those who have died while serving under the United Nations flag and remind ourselves to acknowledge their contributions in the transformation of many countries from battlefields to peaceful States.
I now wish to address the issues of human rights and democracy, since my country is regularly targeted in that regard by some countries and United Nations agencies, as well as by international non-governmental organizations active in these areas.
Cambodia upholds the universal principle that we all possess fundamental human rights. We therefore see no incompatibility between national sovereignty, as enshrined in the Charter of the United Nations, and international monitoring of the application of those rights, provided that it is impartial and takes all pertinent factors on the ground into account, and that observers harbour no prejudice or prejudgement against democratically elected authorities.
Now, what is the reality? To get straight to the point, assessments of human rights situations vary according to the political predispositions of certain great Powers. The same reasoning holds true for some big international non-governmental organizations whose agendas are far from politically neutral. The issue of human rights and democracy comes up only when the specific interests of certain major Powers are at stake, depending on the vagaries of the moment. Otherwise, all we hear is total and often complicit silence.
My country suffered from the deliberate political instrumentalization of human rights and democracy for more than 12 years, during which time the international community denied the existence of the most terrible mass crimes. Today, as a survivor of the genocidal Pol Pot regime, I am pained and shocked to hear the Special Rapporteur on the situation of human rights in Cambodia refer to the crimes perpetrated by that regime as mere disturbances. We are subject to incessant criticism on matters that are reported in a partial and biased manner. Those reports always blame the Government and portray the opposition as martyrs of democracy and human rights. They invariably and exclusively target the Government, while the wrongdoings and illegal behaviour of the opposition are never or rarely mentioned.
What country represented in the General Assembly would refrain from acting when opposition politicians incite people to remove border posts, ignite vile hysteria with racist remarks and publish false treaties and fake maps to make people believe that some parts of the country have been annexed by neighbouring States? What country endorses defamation and slander? In most countries, incitements to racial hatred, xenophobic statements and speeches of the extreme right are severely denounced or even condemned, as we have just seen with the events of Charlottesville. While such actions are the daily language of the Cambodian opposition, they have never been condemned or raised by non-governmental organizations or the United Nations Special Rapporteur on the situation of human rights in Cambodia.
The latest attacks on the Royal Government of Cambodia pertain to the expulsion of an institute affiliated with a foreign political party that, under the cover of democracy training, deliberately supports the opposition and violates our law; the closure of a tax delinquent foreign newspaper; and the arrest of an opposition leader who, in a recorded interview, confessed to being an agent of a major Power working to overthrow the Government. In what country would such behaviour by a foreign Government be tolerated? We have not acted arbitrarily but rather completely in accord with provisions of our specific laws.
We can learn an important lesson from the history of my country. When we were forced to choose a path set by some Western Powers, Cambodia ended up suffering one of the most horrific human tragedies of the last century. We must recognize that it was the Cambodian Government, under the leadership of Prime Minister Hun Sen and with its own homegrown methods, that secured peace for the country in 1998. It was a striking demonstration of the fact that certain practices imposed from the outside are often part of the problem rather than the solution.
Today we are accused of undermining democracy because, under existing laws, we are prosecuting and punishing people who violate the law. Those who criticize or even threaten us refuse to take into consideration the crimes committed by those whom they protect.
While acknowledging with sincere gratitude the very positive and important contributions of many countries to peace and economic development in our country, I would like to conclude by affirming that the discourse of certain Governments concerning human rights and democracy will be relevant and credible only when those countries first apply to themselves the same standards of treatment that they apply to their assessments, criticisms and condemnations of others.